t c memo united_states tax_court donald r martin petitioner v commissioner of internal revenue respondent docket no filed date donald r martin pro_se julie m t foster for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner is liable for income_tax deficiencies and additions to tax as follows year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure -- - - - - petitioner caused the activewear company inc activewear a corporation of which he was a 50-percent_shareholder to lend money to an unrelated party randy jackson jackson to use in jackson's businesses jackson did not fully repay the loans the issues for decision are whether the amounts activewear lent less the amounts jackson repaid a net of dollar_figure for and dollar_figure for were taxable to petitioner as constructive dividends from activewear we hold that they were not whether the value of property jackson provided to petitioner as security was income to petitioner in and we hold that it was not whether petitioner is liable for an addition_to_tax under sec_6651 for late filing of his federal_income_tax return we hold that he is section references are to the internal_revenue_code in effect in the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts are stipulated and are so found a petitioner petitioner lived in athens georgia when he filed the petition in this case - - - - b activewear petitioner met j douglas waddell waddell in when they worked together at a sewing plant in athens georgia around petitioner asked waddell to join him in starting a sewing business waddell agreed petitioner and waddell formed a sewing business called activewear in petitioner and waddell each owned percent of activewear activewear manufactured pants skirts and shorts petitioner was activewear's secretary treasurer and was primarily responsible for its financial and business activities petitioner wrote most of the checks from the activewear account from to he also handled most of the correspondence for activewear waddell was activewear's president and was primarily responsible for personnel and production petitioner and waddell received equal salaries and bonuses waddell could use the checkbook and inspect the accounting_records at anytime he occasionally wrote activewear checks when petitioner was not available for the first or years activewear was in business petitioner and waddell each had salaries of more than dollar_figure per year in and activewear was financially successful - - - - c jackson jackson had been petitioner's friend since petitioner attended college waddell did not know jackson in jackson gave activewear a short-term loan to help it meet its payroll activewear repaid the loan jackson continued to make short-term loans whenever activewear had a cash-flow problem activewear always repaid those loans in the years in issue jackson owned greensboro ford and carey station inc jackson's corporations jackson's wife was the majority shareholder in a campground in tallulah falls georgia d activewear's loans to jackson's corporation sec_1 initial dollar_figure loan around date jackson's corporations began to have cash-flow difficulties jackson asked petitioner for a short- term_loan jackson offered to repay the loan in a week to pay 10-percent interest and to provide three classic automobiles as collateral petitioner believed jackson was a good credit risk activewear had funds available to make the loan petitioner asked waddell to authorize activewear to lend dollar_figure to jackson's corporations waddell approved the loan activewear then lent jackson's corporations dollar_figure based on an oral - - - - agreement jackson repaid the dollar_figure loan on time and paid activewear 10-percent interest on the loan additional loans activewear then made more short-term loans to jackson's corporations petitioner wrote checks payable to jackson or his corporations drawn on activewear's account jackson or his corporations repaid the loans to activewear usually in less than days with interest pincite percent petitioner did not discuss the loans to jackson with waddell after the first dollar_figure loan petitioner wrote the checks to jackson on the activewear checking account and properly recorded each loan in activewear's account books there were no written loan agreements petitioner also personally lent dollar_figure to jackson at a time not specified in the record petitioner borrowed that money from a retired friend norman hardin hardin hardin knew that petitioner was going to lend the money to jackson as security for that loan in date jackson gave petitioner a fourth or fifth mortgage to a restaurant building a neon light caused a fire in the restaurant at a date not specified in the record in or jackson gave petitioner two blank promissory notes that he had signed as security for the loans activewear and petitioner made to him or his corporations one note was for activewear's loans to jackson and the other note was - - - - for petitioner's personal loan to jackson these notes were to be completed by petitioner or activewear if jackson or his corporations did not repay the loans petitioner recorded all of the loans in activewear's books petitioner wrote a check for every loan and completed the check stub in the activewear checkbook activewear made short-term loans to jackson until date jackson's repayment history jackson timely repaid all of the activewear loans for 2½ years until about date at that time his repayments began to be late and some of his checks bounced in activewear lent dollar_figure to jackson's corporations and jackson's corporations repaid dollar_figure activewear continued to lend money to jackson because petitioner believed that jackson would be able to repay the loans if he could continue to operate in petitioner lent dollar_figure to jackson's corporations and jackson's corporations repaid dollar_figure jackson's outstanding loan balances were dollar_figure for and dollar_figure for - - - - e petitioner's loans from trust co loans to petitioner in petitioner borrowed dollar_figure from trust co bank of northeast georgia trust co to increase the inventory in a convenience store that he owned activewear began to have cash-flow problems around date in part because jackson and his corporations had not repaid the loans to activewear petitioner asked trust co to lend money to petitioner for activewear to use as operating capital trust co agreed to lend dollar_figure to petitioner in date and dollar_figure in date thus at that time petitioner had loans totaling dollar_figure from trust co the dollar_figure and dollar_figure loans were the personal liability of petitioner petitioner immediately transferred the proceeds of these loans to activewear petitioner recorded these amounts on activewear's books as loan repayments by jackson collateral for loans in date when the dollar_figure and dollar_figure april and date loans were due tom wilson vice president of trust co asked petitioner to consolidate them with his earlier dollar_figure loan and to provide collateral for the dollar_figure consolidated loan petitioner gave trust co collateral consisting of his own stock mutual funds and other marketable_securities with a market_value of dollar_figure and an dollar_figure second mortgage to his - - - - personal_residence with the understanding that if other security interests provided by jackson described next had sufficient value trust co would return petitioner's property petitioner had about dollar_figure in equity in his home at the time petitioner asked jackson to provide collateral for the consolidated loan jackson owned a house financed by a first mortgage from first federal in winder georgia the first mortgage was dollar_figure jackson sold the house to ken and victoria o'key the o'keys and took back a second mortgage the o'keys agreed to pay jackson who would then make payments to first federal on the first mortgage and keep the payments on the second mortgage jackson assigned the second mortgage to petitioner which petitioner gave to trust co jackson also gave petitioner the following security interests which petitioner gave to trust co a a second deed from neighbors group inc for seven tracts of land in deer lake estates and b a second deed to secure debt not otherwise described in the record on a small strip shopping mall in statham georgia petitioner also gave trust co the fourth or fifth mortgage on the restaurant building that jackson had given petitioner in date none of the security interests were in foreclosure when they were assigned to petitioner petitioner used them as collateral for the dollar_figure consolidated loan he made in date - - - - all security interests jackson gave to petitioner were signed over to petitioner not activewear petitioner gave the security interests to trust co when he received them from jackson except for the one for the restaurant building which he gave to trust co later petitioner was personally liable for these bank loans f civil lawsuit against petitioner in early greg garcia garcia activewear's tax attorney told waddell that petitioner was lending activewear's money to jackson and that jackson usually repaid it in to days garcia told waddell that garcia would tell waddell if repaying the loans ever became a problem around date trust co told waddell that jackson had insufficient funds for two checks early in trust co told waddell that more than dollar_figure had been taken from activewear garcia advised waddell to retain a lawyer and referred him to one waddell did not ask petitioner for an explanation instead he hired a lawyer at that time waddell believed that petitioner had embezzled money from activewear in waddell sued petitioner in the superior court of athens-clarke county georgia on behalf of himself and activewear to recover the amounts jackson had not repaid in the same lawsuit petitioner sued jackson's corporations to recover the amounts jackson had not repaid waddell deposed all parties and investigated the case thoroughly - - - - the parties settled the lawsuit without trial on date petitioner agreed to pay dollar_figure he borrowed money to make this payment and gave his house and securities as collateral petitioner was never criminally charged for any conduct relating to activewear g petitioner's use of the o'key property in in jackson filed for bankruptcy protection under chapter the o'keys stopped paying jackson petitioner told the o'keys that they must make all the payments that were due or move out in date they moved out and petitioner moved in he lived there rent-free until date when jackson's bankruptcy proceedings ended and the bank foreclosed on the house the resolution trust corp sold the house at auction for dollar_figure h petitioner's income_tax returns and respondent's determination petitioner received an extension of time to file his income_tax return until date petitioner filed his income_tax returns for and on date he filed married_filing_separately on his income_tax return for petitioner attached a disclosure statement which said the taxpayer made unauthorized loans from activewear corporate funds in the amount of dollar_figure less repayments of dollar_figure dollar_figure balance due the corporation is pursuing the taxpayer with charges - - - - of embezzlement the taxpayer's assertion is that the loan amounts outstanding are due to the corporation and not to him personally and therefore is not including the balance due of dollar_figure in his taxable_income on his income_tax return for petitioner attached a disclosure statement which said the taxpayer made unauthorized loans from activewear inc in the amount of dollar_figure less repayments of dollar_figure dollar_figure balance due the corporation is pursuing the taxpayer with charges of embezzlement the taxpayer's assertion is that the loan amounts outstanding are due to the corporation and not to him personally and therefore he is not including the balance due of dollar_figure in taxable_income respondent determined that the dollar_figure in and dollar_figure in was income to petitioner respondent also determined that petitioner filed his income_tax return late a positions of the parties opinion respondent contends that petitioner misappropriated funds by writing unauthorized checks from activewear to jackson's corporations in and alternatively respondent contends that the unpaid balances were constructive dividends_paid by activewear to petitioner thus respondent contends that the unpaid loan balances of dollar_figure in and dollar_figure in to jackson's corporations are income to petitioner respondent also contends that the security interests jackson gave to petitioner for the activewear loans were income to petitioner petitioner contends that the unpaid amounts were not income to him because the transfers were bona_fide business loans from - - - - activewear to jackson petitioner also contends that the security interests are not taxable to him because he received no benefit from them in the years in issue for reasons discussed next we agree with petitioner b whether petitioner misappropriated funds from activewear respondent contends that petitioner misappropriated the funds activewear lent to jackson and his corporations we disagree when he filed his lawsuit waddell thought that petitioner had embezzled money from activewear however after he investigated the matter he believed that petitioner did not benefit from the loans to jackson petitioner had no reason to believe that waddell would not approve the advances because waddell had approved the first one and he did nothing to conceal the loan records from waddell petitioner credibly testified that he received no benefit from activewear's loans to jackson petitioner was not criminally charged for his conduct related to activewear we do not believe that he misappropriated any funds from activewear respondent contends that the transfers of funds from activewear to jackson's corporations were not loans because there were no written agreements and jackson provided no collateral or other security we disagree respondent concedes that the first dollar_figure check was a loan even though it was based on an oral agreement the later transfers were also loans based on oral agreements - - - - c whether the unpaid balances of the loans from activewear to jackson's corporations are constructive dividends to petitioner respondent contends that the unpaid balances of activewear's advances to jackson or his corporations were constructive dividends to petitioner we disagree gross_income includes dividends sec_61 a dividend is a distribution_of_property by a corporation to its shareholders from its earnings_and_profits sec_316 a shareholder receives a constructive_dividend to the extent of the corporation's earnings_and_profits if the corporation pays a personal_expense of its shareholder or the shareholder uses corporate property for a personal purpose sec_301 sec_316 85_tc_332 60_tc_728 whether a shareholder receives a constructive_dividend is a question of fact 958_f2d_684 6th cir affg and remanding tcmemo_1990_655 577_f2d_1206 5th cir petitioner did not use or receive any benefit from the unpaid balance of activewear's loans to jackson or his corporations petitioner used his own funds to compensate for jackson's failure to repay activewear petitioner reasonably believed that it was in activewear's interest to help jackson and to earn interest for activewear - - - - respondent relies on 962_f2d_1077 1st cir affg tcmemo_1990_636 for the proposition that the unpaid funds transferred from activewear to jackson were constructive dividends to petitioner we disagree in crowley v commissioner supra pincite9 the taxpayer used corporate funds here petitioner did not use the unpaid loan balances the taxpayer in crowley did not intend to repay the funds at issue id pincite here petitioner and activewear expected jackson to repay the loans respondent contends that the facts in this case differ from those in 552_f2d_478 2d cir revg tcmemo_1976_104 in which we held that corporate payments were not constructive dividends we disagree the facts are stronger for petitioner in this case than they were for the taxpayer in gilbert the taxpayer in gilbert v commissioner supra pincite withdrew funds from a corporation which he intended and expected to repay he used funds in part to benefit the corporation id pincite the u s court_of_appeals for the second circuit held that the withdrawals were not income to the taxpayer here petitioner did not personally withdraw funds or use them for his own benefit petitioner reasonably believed that jackson would repay activewear - - - - respondent contends that activewear's transfers to jackson were personal because activewear was not in the lending business we disagree respondent cites no authority for this contention we conclude that the amounts that jackson owed to activewear in and were not constructive dividends to petitioner d whether petitioner received income from security interests provided by jackson jackson assigned four security interests to petitioner and petitioner used the four security interests to secure an dollar_figure personal loan respondent contends in respondent's pretrial memorandum opening statement and posttrial brief that petitioner received dollar_figure in income from the four security interests we disagree respondent did not raise the theory that petitioner received income from the security interests in the notice_of_deficiency a theory not raised in the notice_of_deficiency is new_matter if it increases the original deficiency or requires the taxpayer to present different evidence rule a 95_tc_579 77_tc_881 58_tc_895 to contest this theory petitioner would have needed to introduce evidence relating to his consolidated loan from trust co and the four security interests the four security interests were not collateral for activewear's loans to jackson petitioner was not required to offer that evidence to - - - - defend against respondent's determination in the notice_of_deficiency that the unpaid balances in and were misappropriations and income to petitioner respondent bears the burden_of_proof rule a the four security interests were not collateral for the activewear loans to jackson and his corporations they secured petitioner's consolidated dollar_figure personal loan dollar_figure of which petitioner used to provide operating capital for activewear thus petitioner used the loan proceeds primarily for activewear petitioner used about dollar_figure of his marketable_securities and a house with about dollar_figure in equity as collateral for the consolidated loan this is more than enough collateral for the dollar_figure loan that petitioner used for inventory for his convenience store that was part of the dollar_figure consolidated loan respondent points out that petitioner benefited from living in the o'key house for year rent-free that year was date to date the years in issue are and respondent has not shown how living in the house in and had value in the years in issue also respondent did not prove the value of the benefit petitioner received we conclude that respondent has not shown that petitioner received any income from security interests in or - - - - e whether petitioner is liable for the addition_to_tax for failure to timely file his return respondent determined that petitioner is liable for the addition_to_tax for failure to timely file his income_tax return for sec_6651 sec_6651 imposes an addition_to_tax of up to percent of the tax required to be shown on the return for failure to timely file federal_income_tax returns unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence and nevertheless could not file the return when due 92_tc_899 sec_301_6651-1 proced admin regs a taxpayer's disability or mental incapacity may be reasonable_cause for failure_to_file returns united_states v boyle supra pincite n but selective inability to perform tax obligations does not excuse failure_to_file kemmerer v commissioner tcmemo_1993_394 bear v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir bloch v commissioner tcmemo_1992_1 - - - - petitioner filed his return about months late petitioner testified that he had problems with waddell's lawsuit his own divorce and alcoholism however he did not allege or show that he was incapacitated or unable to file his return by date as extended petitioner suggests no other reason for filing his return late we sustain respondent's determination that petitioner is liable for the addition_to_tax for failure to timely file his return under sec_6651 for to reflect the foregoing decision will be entered under rule
